256 P.3d 160 (2011)
242 Or. App. 571
In the Matter of the Compensation of Terri L. Preston, Claimant.
SAIF CORPORATION; and DCI Holdings, Inc., Petitioners,
v.
Terri L. PRESTON, Respondent.
0901227; A144676.
Court of Appeals of Oregon.
Argued and Submitted April 6, 2011.
Decided May 4, 2011.
David L. Runner, Salem, argued the cause and filed the briefs for petitioners.
Matthew L. Roy and Dunn & Roy filed the brief for respondent.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Reversed and remanded. SAIF v. DeLeon, 241 Or.App. 614, 251 P.3d 794 (2011).